Exhibit 10.3 AGREEMENT OF LEASE BETWEEN MSM REALTY CO., LLC DAVRICK, LLC and SHOLOM BLAU CO., LLC (“LANDLORD”) AND ICON LABORATORIES, INC. (“TENANT”) PREMISES: , FARMINGDALE, NEW YORK TABLE OF CONTENTS Page 1. Demised Premises 1 2. Lease Term 1 3. Contingencies 1 4. Rent 2 5. Representations and Covenants 2 6. Taxes and Assessments 3 7. Construction of Building 5 8. Personal Property Taxes 7 9. Utilities 8 10. Additional Rent, Late Charges 8 11. Insurance 9 12. Condition of Premises 12 13. Disposal of Refuse 13 14. Sidewalks 13 15. Broker 13 16. Landlord’s Liability 13 17. Estoppel Certificates/Financial Statements 14 18. Permits and Compliance with Law 14 19. Indemnification of Landlord 15 20. Attornment, Subordination, Non-Disturbance, Lender Provisions 16 21. Security of the Demised Premises 17 22. Covenant Against Liens 18 23. Hazardous Materials 18 24. Environmental Audits 19 -i- Page 25. Tenant’s Alterations 21 26. Repairs/Maintenance 25 27. Security Deposit 26 28. Use 28 29. Signs 28 30. Force Majeure 28 31. Casualty Loss 29 32. Condemnation 30 33. Recording Of Lease 31 34. Assignment/Subletting 31 35. Bankruptcy 33 36. Net Lease 34 37. Default by Tenant 34 38. Default by Landlord 36 39. Right To Cure Default 36 40. No Set-Off, Rent Abatement, Consolidation or Counterclaim 36 41. Access to Premises 37 42. End of Term 37 43. Adjacent Excavation 37 44. Holdover 38 45. Right of Redemption 38 46. Event of Vacatur 38 47. Accord And Satisfaction 38 48. Disclaimer 38 49. Partial Invalidity 38 50. Attorney’s Fees 38 -ii- Page 51. Non-Waiver 39 52. Lease Not Binding Until Executed 39 53. Indemnification 39 54. Entire Agreement 39 55. Landlord Reservation of Rights 39 56. Notices 39 57. Waiver of Trial by Jury 40 58. Tenant’s Right To Extend Term 40 59. Miscellaneous Provisions 41 60. Definitions 42 EXHIBITS Exhibit “A” - Demised Premises Exhibit “B” - Survey Exhibit “C” - Building Plans Exhibit “D” - Design and Construction Schedule Exhibit “E” - Form of Non-Disturbance Agreement Exhibit “F” - Letter of Credit Exhibit “G”- Guaranty -iii- AGREEMENT OF LEASE AGREEMENT OF LEASE (this “Lease”) dated as of November 29, 2002 between MSM REALTY CO., LLC,
